TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 11, 2013



                                     NO. 03-11-00810-CV


                                     Will Rader, Appellant

                                                v.

                                     Bryan Berry, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON AND FIELD
                AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on October 17, 2011. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the court’s judgment. Therefore, the Court affirms the trial court’s judgment.



Because appellant is indigent and unable to pay costs, no adjudication of costs is made.